 


110 HR 1303 IH: Airline Passenger Bill of Rights Act of 2007
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1303 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Thompson of California (for himself, Mrs. Cubin, Mr. Markey, Mr. Shuler, Mr. Skelton, Ms. Eshoo, Mr. George Miller of California, Mr. Farr, Ms. Zoe Lofgren of California, Mr. Hare, Mr. Moran of Virginia, Mr. Fattah, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to improve air carrier passenger services. 
 
 
1.Short titleThis Act may be cited as the Airline Passenger Bill of Rights Act of 2007. 
2.Air carrier passenger services 
(a)In generalChapter 417 of title 49, United States Code, is amended by adding at the end the following: 
 
IVAir carrier passenger services 
41781.DefinitionsIn this subchapter, the following definitions apply: 
(1)Air transportationThe term air transportation includes intrastate air transportation.   
(2)Covered air carrierThe term covered air carrier means an air carrier holding a certificate issued under section 41102 that conducts scheduled passenger air transportation. 
41782.Standards for air carrier passenger services 
(a)Passenger complaintsA covered air carrier shall establish and implement procedures for handling complaints from passengers of the air carrier.  
(b)Diversions, delays, and cancellations 
(1)Notification of passengersA covered air carrier shall provide customers at an airport and on board an aircraft, in a timely, reasonable, and truthful manner, the best information available to the air carrier regarding a delay, cancellation, or diversion affecting the customers’ flight, including— 
(A)the cause of the delay, cancellation, or diversion; and 
(B)for a delayed flight, the air carrier’s best estimate of departure time. 
(2)Methods for notificationIn complying with this subsection, a covered air carrier shall use airport overhead announcements, on aircraft announcements, and postings on airport television monitors. 
(c)Departure and arrival delays 
(1)Right of passengers to exit an aircraftSubject to paragraph (2), a covered air carrier operating an aircraft in a flight in air transportation shall establish and implement procedures to allow passengers to exit the aircraft in the case of a departure or arrival delay which would otherwise require passengers to remain on the aircraft on the ground prior to departure or arrival for a period exceeding 3 hours. 
(2)Exceptions 
(A)In generalParagraph (1) shall not apply— 
(i)if the pilot of such flight reasonable determines that such flight will depart or arrive not later than 30 minutes after the 3-hour delay; or 
(ii)if the pilot of such flight reasonable determines that permitting a passenger to deplane would jeopardize passenger safety or security. 
(B)Extension of 30-minute periodA pilot may extend the 30-minute period referred to in subparagraph (A)(i) by not more than an additional 30 minutes in the case of an unanticipated extension of the delay. 
(3)Essential servicesA covered air carrier operating an aircraft in air transportation shall provide for the essential needs of passengers at all times during which the aircraft is on the ground in the event of a departure or arrival delay, including the needs of passengers for food, water meeting the standards of the Safe Drinking Water Act or the Federal Food, Drug, and Cosmetic Act, as appropriate, sanitary facilities, medical access, adequate ventilation, and comfortable cabin temperatures. 
(d)Chronically delayed flights 
(1)Publication of list of flightsA covered air carrier shall publish and update monthly on the Internet website of the air carrier a list of chronically delayed flights operated by the air carrier. 
(2)Disclosure to customers when purchasing ticketsRegardless of the method used by a consumer to contact a covered air carrier, the air carrier shall disclose, without being requested, the on-time performance for a chronically delayed flight of the air carrier whenever a customer makes a reservation or purchases a ticket on such a flight.  
(3)Chronically delayed flight definedIn this subsection, the term chronically delayed flight means a regularly scheduled flight in air transportation that has failed to arrive within 30 minutes of the scheduled arrival time of the flight at least 40 percent of the time during the most recent 3-month period for which data is available. 
(e)Fares, schedules, and itineraries 
(1)Publication of informationA covered air carrier shall publish lowest fare information, and information on schedules and itineraries, with respect to regularly scheduled flights of the air carrier in air transportation. 
(2)Availability of informationInformation to be published under paragraph (1) shall be updated in a timely manner and shall be made available to the public on the Internet website of the air carrier. 
(f)BaggageIf a passenger of a covered air carrier submits a claim to the air carrier for lost baggage, the air carrier shall make every reasonable effort to return the baggage to the passenger within 24 hours. 
(g)Passenger rights notificationA covered air carrier shall prominently display for passengers of the air carrier information outlining the consumer rights of the passengers, including the rights specified in this section. 
(h)Contract of carriageEach covered air carrier shall incorporate the consumer rights specified in this section into the contract of carriage of the air carrier. 
41783.Procedures for departure delays 
(a)Procedures to permit pilots to return to airport terminalsThe Secretary of Transportation shall work in coordination with air carriers to ensure that a pilot operating an aircraft in a flight in air transportation that is affected by a long departure delay is permitted to return the aircraft to the airport terminal to allow passengers to exit the aircraft without losing the position of the flight in the departure sequence. 
(b)Contingency plans for weather emergencies 
(1)Coordination of plansThe Secretary shall review the emergency contingency plans of air carriers and airports to ensure that the plans will effectively address weather emergencies in a coordinated manner.  
(2)MeetingIn carrying out this subsection, the Secretary shall convene a meeting of representatives of air carriers, airports, and the Federal Aviation Administration to develop procedures to better respond to weather emergencies resulting in long departure delays. . 
(b)Conforming amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by adding at the end the following: 
 
 
SUBCHAPTER IV—AIR CARRIER PASSENGER SERVICES 
41781. Definitions.  
41782. Standards for air carrier passenger services. 
41783. Procedures for departure delays.. 
(c)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations to carry out section 41782 of title 49, United States Code, as added by subsection (a) of this section. The regulations shall require covered air carriers to comply with the requirements of such section 41782 not later than one year after such date of enactment. 
3.Diverted flights 
(a)StudyThe Secretary of Transportation shall conduct a study of the ability of air carriers to provide for the essential needs of passengers, including adequate food and water, in cases in which a flight of the air carrier is diverted for an unscheduled landing at an airport due to a weather situation or other emergency 
(b)Report to CongressNot later than 180 days after the date of enactment of this Act, the Secretary shall transmit to Congress a report on the results of the study, including methods for ensuring that the essential needs of passengers are met in the case of a diverted flight described in subsection (a).  
 
